Citation Nr: 1222605	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  99-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for the residuals of a shell fragment wound in the suprapubic area. 

2.  Entitlement to an effective date earlier than October 30, 1997, for the award of compensation for residuals of a shell fragment wound to the right wrist, to include on the basis of clear and unmistakable error in an August 1982 rating decision. 

3.  Entitlement to an effective date earlier than September 23, 1994, for the award of compensation for residuals of a shell fragment wound in the suprapubic area, to include on the basis of clear and unmistakable error in an August 1971 rating decision.


REPRESENTATION

Veteran represented by:	Stephen C. Carlson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2010 for further development.  

The Veteran presented testimony at a Board hearing in May 2003.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to an effective date earlier than October 30, 1997 for the award of compensation for residuals of a shell fragment wound to the right wrist, and entitlement to an effective date earlier than September 23, 1994 for the award of compensation for residuals of a shell fragment wound in the suprapubic area are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 24, 2010 and February 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, and again through his authorized representative, that a withdrawal of the issue of entitlement to an increased rating in excess of 30 percent for the residuals of a shell fragment wound in the suprapubic area is requested.


CONCLUSION OF LAW

With regards to the issue of entitlement to an increased rating in excess of 30 percent for the residuals of a shell fragment wound in the suprapubic area, the criteria for withdrawal of the appeal by the Veteran has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2005, the Board issued a decision in which it dismissed the Veteran's claim for entitlement to a higher rating for residuals of a shell fragment wound in the suprapubic area.  The basis for the dismissal was a determination by the Board, that the Veteran had not perfected his appeal.  In April 2009, the United States Court of Appeals for Veterans Claims (Court) reversed the Board's decision and determined that the Veteran had perfected his appeal with regards to the issue; and that the Board had jurisdiction to decide the claim.  

However, since the Court decision, the Veteran submitted a June 2010 correspondence in which he stated that he disagreed with the May 2010 VCAA notice that listed this issue as one that was on appeal.  The Veteran stated that the only issues that he is appealing are earlier effective date claims.  He concluded the correspondence by reiterating that "I never made a statement on my appeal about an increase, only entitlement to earlier effective dates."  

The Veteran's representative submitted a Brief dated February 1, 2012.  In it, the representative only listed the issues of entitlement to earlier effective dates.  He then specifically stated in footnote 1, that "Contrary to some of the materials in [the Veteran's] case file, he does not seek a rating in excess of 30 percent for residuals of a shell fragment wound in his suprapubic area." 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the issue of entitlement to an increased rating in excess of 30 percent for the residuals of a shell fragment wound in the suprapubic area.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The claim for entitlement to a disability rating in excess of 30 percent for residuals of a shell fragment wound in the suprapubic area is dismissed.


REMAND

As noted in the introduction, in May 2010, the Board remanded the issues of entitlement to earlier effective dates for the award of compensation residuals of a shell fragment wound to the right wrist and residuals of a shell fragment wound in the suprapubic area.  The basis for the remand was the fact that the Veteran raised the argument that the August 1971 rating decision and the August 1982 rating decision contained clear and unmistakable error (CUE).  The Board remanded the claims specifically because the RO had not addressed whether these two rating decisions contained CUE.  

The RO issued a July 2011 supplemental statement of the case.  In it, the RO cited 38 C.F.R. § 3.105(a) in the section entitled "Pertinent Laws; Regulations; Rating Schedule Provisions."  However, in its "Reasons and Bases", it failed to even mention either the August 1971 or August 1982 rating decisions.  Consequently, the Board finds that the RO still has not addressed whether the August 1971 and August 1972 rating decisions contained CUE.    

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the issues remaining on appeal.  This must include initial consideration of whether there was clear and unmistakable error in the August 1971 rating decision and/or the August 1982 rating decision.  The arguments raised in the February 2012 brief from the Veteran's attorney should be addressed.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations to include the clear and unmistakable error claims, and afford them the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


